Case 4:17-cv-11260-TGB-RSW ECF No. 109 filed 12/17/19               PageID.10602   Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

  DESHEILA C. HOWLETT,

                  Plaintiff,                               Case No. 17-11260
  v                                                        Hon. Terrence G. Berg
                                                           Mag. R. Steven Whalen
  CITY OF WARREN; LT. LAWRENCE
  GARDNER; SHAWN JOHNSON; and
  ANWAR KHAN,

                  Defendants.
  THE MUNGO LAW FIRM, PLC                    CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C.
  By: LEONARD MUNGO (P43562)                 By: RONALD G. ACHO (P23913)
  333 W. Fort Street, Suite 1500                  JAMES R. ACHO (P62175)
  (313) 963-0407 / FAX (313) 963-0200        17436 College Parkway
  Detroit, MI 48226                          Livonia, MI 48152
  caseaction@mungoatlaw.com                  (734) 261-2400 / FAX (734) 261-2400
  Attorneys for Plaintiff                    racho@cmda-law.com
                                             jacho@cmda-law.com
                                             Attorneys for Defendants

                                             ETHAN VINSON (P26608)
                                             City of Warren, City Attorney
                                             1 City Square, Suite 400
                                             Warren, MI 48093-5390
                                             (586) 574-4671 / FAX (586) 574-4530
                                             evinson@cityofwarren.org
                                             Co-Counsel for Defendants



   DEFENDANTS’ MOTION IN LIMINE # 7 TO PRECLUDE PLAINTIFF
       AT TRIAL FROM ELICTING ANY TESTIMONY AND/OR
            INTRODUCING ANY EVIDENCE RELATED
                  TO MAYOR JAMES R. FOUTS

          NOW COMES the Defendants, CITY OF WARREN, LT. LAWRENCE

  GARDNER, SHAWN JOHNSON, and ANWAR KHAN, by and through their

  attorneys, CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C., by RONALD

  G. ACHO, and hereby submit this Motion in Limine # 7 To Preclude Plaintiff At Trial

                                          01038525-1   1
Case 4:17-cv-11260-TGB-RSW ECF No. 109 filed 12/17/19        PageID.10603    Page 2 of 11



  From Eliciting Any Testimony And/Or Introducing Any Evidence Related To Mayor

  James R. Fouts. In support of this Motion, Defendants rely upon the attached Brief

  and other documents attached as exhibits. Concurrence in the relief requested in this

  Motion was requested on December 16, 2019, but was denied, necessitating the filing

  of this Motion.

        WHEREFORE, Defendant respectfully requests this Honorable Court grant

  this Motion in Limine # 7 To Preclude Plaintiff At Trial From Eliciting Any Testimony

  And/Or Introducing Any Evidence Related To Mayor James R. Fouts.

                                  Respectfully submitted,

                                  s/ Ronald G. Acho
                                  Ronald G. Acho
                                  Cummings, McClorey, Davis & Acho, P.L.C.
                                  Attorneys for Defendant
                                  33900 Schoolcraft Road
                                  Livonia, MI 48150
                                  (734) 261-2400
  Dated: December 17, 2019        racho@cmda-law.com
                                  P-23913




                                         01038525-1   2
Case 4:17-cv-11260-TGB-RSW ECF No. 109 filed 12/17/19               PageID.10604   Page 3 of 11



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

  DESHEILA C. HOWLETT,

                  Plaintiff,                               Case No. 17-11260
  v                                                        Hon. Terrence G. Berg
                                                           Mag. R. Steven Whalen
  CITY OF WARREN; LT. LAWRENCE
  GARDNER; SHAWN JOHNSON; and
  ANWAR KHAN,

                  Defendants.
  THE MUNGO LAW FIRM, PLC                    CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C.
  By: LEONARD MUNGO (P43562)                 By: RONALD G. ACHO (P23913)
  333 W. Fort Street, Suite 1500                  JAMES R. ACHO (P62175)
  (313) 963-0407 / FAX (313) 963-0200        17436 College Parkway
  Detroit, MI 48226                          Livonia, MI 48152
  caseaction@mungoatlaw.com                  (734) 261-2400 / FAX (734) 261-2400
  Attorneys for Plaintiff                    racho@cmda-law.com
                                             jacho@cmda-law.com
                                             Attorneys for Defendants

                                             ETHAN VINSON (P26608)
                                             City of Warren, City Attorney
                                             1 City Square, Suite 400
                                             Warren, MI 48093-5390
                                             (586) 574-4671 / FAX (586) 574-4530
                                             evinson@cityofwarren.org
                                             Co-Counsel for Defendants




           DEFENDANTS’ BRIEF IN SUPPORT OF THEIR
  MOTION IN LIMINE # 7 TO PRECLUDE PLAINTIFF AT TRIAL FROM
    ELICITING TESTIMONY AND/OR INTRODUCING EVIDENCE
              RELATED TO MAYOR JAMES R. FOUTS




                                          01038525-1   1
Case 4:17-cv-11260-TGB-RSW ECF No. 109 filed 12/17/19                                    PageID.10605             Page 4 of 11




                                            TABLE OF CONTENTS

  INDEX OF AUTHORITIES ............................................................................................ ii
  CONCISE STATEMENT OF THE ISSUES PRESENTED ...................................... iii
  INTRODUCTION.............................................................................................................. 1
  CONCISE STATEMENT OF FACTS ............................................................................ 1
  LAW AND ARGUMENT ................................................................................................. 3
  RELIEF REQUESTED ..................................................................................................... 4
  CERTIFICATE OF SERVICE ......................................................................................... 5




                                                            01038525-1   i
Case 4:17-cv-11260-TGB-RSW ECF No. 109 filed 12/17/19                                               PageID.10606               Page 5 of 11




                                              INDEX OF AUTHORITIES

  Federal Rules                                                                                                          Page
  F.R.E. 103 .............................................................................................................................. 1
  F.R.E. 401 .............................................................................................................................. 3
  F.R.E. 402 .............................................................................................................................. 3
  F.R.E. 403 .............................................................................................................................. 3




                                                                   01038525-1   ii
Case 4:17-cv-11260-TGB-RSW ECF No. 109 filed 12/17/19           PageID.10607      Page 6 of 11




            CONCISE STATEMENT OF THE ISSUES PRESENTED

  Should Plaintiff be permitted to elicit any testimony and/or introduce any evidence
  related to James R. Routs, the Mayor for the City of Warren, when he is not a named
  defendant, has no first-hand knowledge of Plaintiff’s allegations in this action, had
  almost no interaction with Plaintiff and generally has no relevant or material
  information critical to Plaintiff’s claim, does not dictate policies, procedures or hiring
  practices for the City of Warren Police Department, and the subjects of any testimony
  or proofs sought to be introduced by Plaintiff with regard to Mayor Fouts are unfairly
  prejudicial?
        Plaintiff answers:          Yes
        Defendants answer:          No




                                           01038525-1   iii
Case 4:17-cv-11260-TGB-RSW ECF No. 109 filed 12/17/19             PageID.10608     Page 7 of 11



                                    INTRODUCTION

         Defendants are requesting that this Honorable Court make a determination in

  limine pursuant to F.R.E. 103 as to the admissibility of certain irrelevant, immaterial and

  unfairly prejudicial testimony and evidence they anticipate Plaintiff will attempt to

  introduce during trial. Defendants anticipate that Plaintiff will seek to elicit testimony

  and/or introduce certain evidence pertaining to James R. Fouts, the Mayor for the City

  of Warren.

         Defendants now move to bar Plaintiff at trial from eliciting any testimony

  and/or introducing any evidence related to Mayor Fouts for the simple reason that he

  is not a named defendant, has no first-hand knowledge of Plaintiff’s allegations in this

  action, had almost no interaction with Plaintiff and generally has no relevant and

  material information critical to Plaintiff’s claim, does not dictate policies, procedures or

  hiring practices for the City of Warren Police Department, and the subjects of any

  testimony or proofs sought to be introduced by Plaintiff with regard to Mayor Fouts

  are unfairly prejudicial for the remaining defendants.

                         CONCISE STATEMENT OF FACTS

         Plaintiff’s counsel, Leonard Mungo, throughout the pretrial stages of this case

  has made a calculated effort to disparage and harass Mayor Fouts, other City officials

  and the City of Warren by disseminating to the public and media unrelated, false,

  misleading, mischaracterizing, inflammatory and potentially libelous statements and

  opinions. The highly-publicized media blitz begins with Gregory Murray, the
                                            01038525-1   1
Case 4:17-cv-11260-TGB-RSW ECF No. 109 filed 12/17/19            PageID.10609    Page 8 of 11



  disgruntled, former Diversity Coordinator, who has been intentionally interjected into

  this case by Plaintiff’s counsel in order to place the spotlight on Mayor Fouts. However,

  like Murray, Mayor Fouts has absolutely nothing to do with this case, and any testimony

  or proofs related to the Mayor are neither relevant nor material to the allegations made

  by Plaintiff in this lawsuit. There are several reasons why:

         As this Court has already recognized, Mayor Fouts is not a named-
          defendant in this action, ECF No. 98, Page ID.10196, and indeed, he is not
          even directly mentioned in Plaintiff’s First-Amended Complaint. ECF
          No. 4, Page ID.47-69.

         It is undisputed that Mayor Fouts has the power to appoint the Police
          Commissioner. However, Mayor Fouts has no direct dealing, oversight
          or supervision over the Police Department. Instead, the Police
          Commissioner oversees and manages the Police Department, without input
          from the Mayor. ECF No. 74, PageID.7518-19; see also (Exhibit A,
          Deposition of Mayor Fouts, pp. 58-62, 62-64, 93).

         Mayor Fouts does not dictate policies, procedures or hiring practices
          for the City of Warren Police Department. Per the Warren City Charter,
          the Police Commissioner, along with command staff, creates the internal
          policies, rules and procedures for the Police Department, separate and apart
          from other general City policies. ECF No. 74, PageID. 7519. The Police
          Department creates and implements its own polices, or General Orders,
          which have been enforced and updated at all relevant times without the
          involvement or knowledge of the City’s Administration, including the Mayor.
          (Exhibit A, pp. 98-99).

         Mayor Fouts has no first-hand knowledge of the allegations made by
          Plaintiff and Plaintiff had almost no dealings with the Mayor. Plaintiff
          admitted that she has almost no interaction with the City of Warren
          Administration, and that her only contact with Mayor Fouts was when he
          introduced her at a Warren State of the City Address where he was very
          complimentary of her. ECF no. 74, PageID.7519.




                                           01038525-1   2
Case 4:17-cv-11260-TGB-RSW ECF No. 109 filed 12/17/19          PageID.10610     Page 9 of 11



         No mayor for the City of Warren, including Mayor Fouts, has ever fielded
          and/or investigated any internal police officer complaints regarding
          discriminatory harassment and/or discriminatory treatment. The Police
          Department usually conducts its own internal investigations and sometimes
          uses the assistance of the City’s Human Resources Department. ECF No.29,
          PageID. 613, citing Exhibit B: Affidavit of Mark Simlar, ¶17.

                               LAW AND ARGUMENT

        It is well-established that “evidence not relevant is inadmissible.” F.R.E. 402.

  Relevant evidence is defined to include “evidence having any tendency to make the

  existence of a fact that is of consequence to the determination of the action more

  probable or less probable than it would be without the evidence.” F.R.E. 401. Although

  relevant, “evidence may be excluded if its probative value is substantially outweighed

  by the danger of unfair prejudice, confusion of the issues, or misleading the jury…”

  F.R.E. 403.

        Here, testimony or other “proofs” related to Mayor Fout – the highest-ranking

  governmental official in the City of Warren, the third-largest municipality in the State

  of Michigan – is simply not relevant or material to the instant lawsuit. As highlighted

  above, Mayor Fouts is not a named-defendant in this action and is not even mentioned

  in Plaintiff’s First Amended Complaint. In fact, Plaintiff has admitted that she had no

  dealings with Mayor Fouts outside of his introduction of her at a Warren State of the

  City Address. Moreover, it is not disputed that Mayor Fouts does not dictate policies,

  procedures or hiring practices for the City of Warren, and has no direct dealing

  oversight or supervision over the City’s Police Department. The Police Department

                                          01038525-1   3
Case 4:17-cv-11260-TGB-RSW ECF No. 109 filed 12/17/19          PageID.10611     Page 10 of 11



   essentially monitors itself at the direction of the Police Commissioner, who is afforded

   total control to oversee and manage the Police Department, without input from the

   Mayor, and it is the Commissioner, along with command staff, who creates the internal

   polices, rules and procedures for the Police Department, which have been enforced and

   updated at all relevant times without the involvement or knowledge of the Mayor’s

   Administration.

         In the end, Plaintiff and her counsel only intend to introduce testimony or other

   “evidence” pertaining to Mayor Fouts at trial for the purpose of manipulating the

   ultimate determinations in this case and, in turn, prejudicing the remaining defendants

   in this matter. Those defendant deserve the right to a fair trial, which cannot be

   accomplished where the spotlight is unnecessarily thrust on the Mayor and his primary

   accuser, Gregory Murray—neither of which have anything to do with Plaintiff or her

   allegations. Where the potential for prejudice of introducing testimony and other proofs

   related to Mayor Fouts would substantially outweigh any probative value, it is properly

   precluded from admission at trial. F.R.E. 403.

                                 RELIEF REQUESTED

         WHEREFORE, Defendant respectfully requests this Honorable Court grant

   this Motion in Limine # 7 To Preclude Plaintiff At Trial From Eliciting Any Testimony

   And/Or Introducing Any Evidence Related To Mayor James R. Fouts.




                                           01038525-1   4
Case 4:17-cv-11260-TGB-RSW ECF No. 109 filed 12/17/19           PageID.10612     Page 11 of 11



                                     Respectfully submitted,

                                     s/ Ronald G. Acho
                                     Ronald G. Acho
                                     Cummings, McClorey, Davis & Acho, P.L.C.
                                     Attorneys for Defendant
                                     33900 Schoolcraft Road
                                     Livonia, MI 48150
                                     (734) 261-2400
   Dated: December 17, 2019          racho@cmda-law.com
                                     P-23913




                             CERTIFICATE OF SERVICE

   I hereby certify that on December 17, 2019, I electronically filed the foregoing paper
   with the Clerk of the Court using the ECF system which will send notification of such
   filing to the attorneys of record; and

   I hereby certify that I have mailed by United States Postal Service the paper to the
   following non-ECF participant:

                s/Ronald G. Acho
                Cummings, McClorey, Davis & Acho, P.L.C.
                17436 College Parkway
                Livonia, MI 48152
                Phone: (734) 261-2400
                E-mail: racho@cmda-law.com
                P23913




                                           01038525-1   5
